In a matrimonial action, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County, dated December 20, 1978, as granted the plaintiff wife temporary custody of the two infant children, alimony pendente lite in the amount of $350 per week, child support of $150 per week and an interim counsel fee of $5,000. Order afiirmed insofar as appealed from, with $50 costs and disbursements. The best protection for parties aggrieved by a temporary order for support in a matrimonial action is to proceed to a speedy trial (Bernstein v Bernstein, 36 AD2d 620). We have considered the contentions of the appellant and find them to be without merit. Rabin, J. P., Gulotta, Margett and Martuscello, JJ., concur.